Smith, J.:
The instrument in evidence was a bill of exchange, payable, at all events, and not on a contingency ; payable, also, in money only, and not out of a particular fund. The direction to charge the same to the drawer, to apply on contract for building, did not make the draft payable out of moneys due or to become due on the contract. It was simply a direction to the drawee how to reimburse himself. (Macleod v. Snee, 2 Strange, 762; Munger v. Shannon, 61 N. Y., 251, per Dwight, C., p. 256.)
The evidence offered was immaterial and was properly rejected. There was no ofEer to prove the entire answer, or to show that there was no consideration between the drawer and the payee.
The judgment should be affirmed.
Mullin, P. J., and Talcott, J., concurred.
Judgment affirmed.